On Rehearing.
The prayer of the plaintiff’s petition for injunction was to restrain the conversion of moneys in the State Treasury, amounting to $050,000, into U. S. Bonds, although Ms own interest in State Bonds is not more than $75,000. The injunction was granted as prayed. We therefore deem it prudent and proper to increase the bond to a sum which will save the State harmless from the consequences of an injunction of larger scope than was needful for tho protection of the interests of tho relator. Therefore,
- It is ordered that our former decree is amended by increasing the amount of the additional bond to be given by the relator to twenty-five thousand dollars, and as thus amended that it be and remain, tlic judgment of the Court.